Title: To James Madison from Charles Scott, 12 March 1810
From: Scott, Charles
To: Madison, James


SirFrankfort Kentucky March 12th. 1810
I have the honor to transmit to your Excellency the enclosed Copy of an Act of the Legislature of this State, at their last Session.
The subject is interesting to its Citizens. I trust their unwillingness to incur the Charges of the extinguishment of the Indian title in the act refered to; and the motives of which it is founded will be duly appreciated and considered. The large extent of Territory given up by the parent State to the General Government, on mere patriotic motives, seem to furnish some claim to an unincumbered enjoyment to the portion reserved.
The object of the price in the extinguishment of the Indian title (to the contemplated Lands), though insignificant as it regards the United States, becomes considerable in the estimation of this State; when taken into view with the circumstance mentioned; especially when it is also considered that however wise or just the recognition of the Indian title may have been in the General Government, it does not seem clear, that Virginia viewed that title as subsisting at the time of the Confederation. No State in the Union, I can venture to pronounce, is more attached to the Federal Government than this, and it would be to me a matter of infinite regret that any circumstance should tend to weaken that affection. What ever may be your decision on this subject, I have reason to hope a becoming deference will be evinced. I have to request of your Excellency that I may be instructed as to your views and intentions with respect to the proposed treaty that I may know how to act. I am with high respect Yr. Mo. Obt. Servt.
Chs. Scott
 